           Case 1:03-md-01570-GBD-SN Document 4975 Filed 08/23/19 Page 1 of 2


    ANDERSON KILL P.C.
                                                                                Attorneys and Counselors at Law
    1251 AVENUE OF THE AMERICAS  NEW YORK, NY 10020
    TELEPHONE: 212-278-1000  FAX: 212-278-1733
    www.andersonkill.com
                                                                                              Jerry S. Goldman, Esq.
                                                                                         Jgoldman@andersonkill.com
                                                                                                       212-278-1569

    Via ECF and Hand Delivery                                                                August 22, 2019

    The Honorable George B. Daniels
    Daniel Patrick Moynihan U.S. Courthouse
    500 Pearl Street
    New York, NY 10007

             Re:       In Re: Terrorist Attacks on September 11, 2001, 03 MDL 1570 (GBD) (SN);
                       Aamoth Sr. et al. v. Islamic Republic of Iran, 1:18-cv-12276 (GBD) (SN);
                       Abel Sr. v. Islamic Republic of Iran, 1:18-cv-11837 (GBD) (SN);
                       Hemenway et al. v. Islamic Republic of Iran, 1:18-cv-12277 (GBD) (SN);
                       Jimenez et al. v. Islamic Republic of Iran, 1:18-cv-11875 (GBD) (SN);
                       Kim et al. v. Islamic Republic of Iran, 1:18-cv-11870 (GBD) (SN);
                       Moody-Theinert et al. v. Islamic Republic of Iran, 1:18-cv-11876 (GBD) (SN);
                       Rivelli et al. v. Islamic Republic of Iran, 1:18-cv-11878 (GBD) (SN);
                       Rowenhorst et al. v. Islamic Republic of Iran, 1:18-cv-12387 (GBD) (SN); and
                       O'Neill et al. v. The Republic of Iraq, No. 1:04-cv-01076 (GBD) (SN)

    Dear Judge Daniels:

                    Enclosed are courtesy copies for chambers of the Affidavit in Support of Request
    for Clerk’s Default and Clerk’s Certificate of Default, filed by the Aamoth, Abel, Hemenway,
    Jimenez, Kim, Moody-Theinert, Rivelli, and Rowenhorst Plaintiffs; the Motions to Substitute
    Parties, filed by the Aamoth, Hemenway, and Rowenhorst Plaintiffs; the Motions for Leave to
    Amend to Correct Typographical Errors, filed by the Aamoth, Abel, Jimenez, Kim, Moody-
    Theinert, Rivelli, and Rowenhorst Plaintiffs; the Motion for Partial Final Judgment filed by the
    O’Neill Plaintiffs; and the Partial Final Judgment against Islamic Republic of Iran as to liability
    and damages, filed by the Aamoth, Abel, Hemenway, Jimenez, Kim, Moody-Theinert, Rivelli and
    Rowenhorst Plaintiffs.

                       We thank the Court for its attention to these matters.




New York, NY  Los Angeles, CA  Stamford, CT  Washington, DC  Newark, NJ  Philadelphia, PA

    docs-100192199.1
            Case 1:03-md-01570-GBD-SN Document 4975 Filed 08/23/19 Page 2 of 2
Anderson Kill P.C.

     The Honorable George B. Daniels
     August 22, 2019
     Page 2


                                                       Respectfully submitted,

                                                       /s/ Jerry S. Goldman
                                                       Jerry S. Goldman, Esq.
                                                       Anderson Kill P.C.
                                                       1251 Avenue of the Americas
                                                       New York, NY 10020-1182
                                                       Telephone: 212-278-1000
                                                       Email: jgoldman@andersonkill.com

                                                       Attorney for the Plaintiffs

     cc:      The Honorable Sarah Netburn
              Thurgood Marshall United States Courthouse
              40 Foley Square, Room 430
              New York, NY 10007

              All counsel via ECF




      docs-100192199.1
